Title: Enclosure: William Short to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 26 May 1791
From: Short, William
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas


Paris May 26. 1791.
Gentlemen
The departure of the post leaves me barely time to inform you that I have at length recieved a letter from the Secretary of the Treasury which renders it necessary that I should know the present situation of the loan opened at Amsterdam & with as much precision as you can have, the time when you think another could be set on foot there. I will thank you to give me the information by the return of the post & to let me know also the price of American bonds on your market. A million of florins of the late loan will be to be paid to France immediately. I will not mention it to the minister unless it becomes necessary until I shall have recieved your answer—if necessary however I shall not hesitate to do it as I suppose it cannot possibly be attended with inconvenience. He will of course desire it to be paid to Hogguer & Co. It is possible you may recieve the order before your answer. In the mean time I have the honor to be.
Messrs. W & J. Willink, Nas. & Jab. V. Staphorst & Hubbard—Amsterdam
